Citation Nr: 1021849	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-00 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for an 
ear disorder, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected dyshidrotic eczema of the 
bilateral hands and feet.

3.  Entitlement to a compensable disability rating for benign 
nodules affecting the knuckle pads.  

4.  Entitlement to an initial increased rating for service-
connected reversible airway disease, evaluated as 30 percent 
disabling prior to December 29, 2006, 60 percent disabling 
from December 29, 2006 to February 1, 2010 and 30 percent 
disabling as of February 1, 2010.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to February 
2000 and from January 2004 to December 2004.
  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for an ear 
disease and entitlement to an increased rating for service-
connected benign nodules affecting the knuckle pads are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 2000, the RO denied the Veteran's service 
connection claim for left ear pain, post otitis media 
(claimed as chronic ear infections) and he did not submit a 
substantive appeal within the required time period after he 
received a copy of the September 2001 statement of the case.

2.  Evidence associated with the claims file since the June 
2000 rating decision was not of record at the time of the 
June 2000 rating decision and relates to an unestablished 
fact necessary to substantiate the Veteran's claim of 
entitlement to service connection for an ear disorder.

3.  The Veteran's service-connected dyshidrotic eczema is 
less than 20 percent of the entire body and less than 20 
percent of exposed areas affected with no evidence of 
treatment with systemic therapy, such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 months.  

4.  The competent evidence of record demonstrates forced 
expiratory volume (FEV-1) measurements ranged from 87 to 89 
percent of predicted value, FEV-1/forced vital capacity (FVC) 
measurements ranged from 78 to 87 percent of predicted value 
post-bronchodilation with no evidence of intermittent courses 
of systemic corticosteroids or immunosuppressive medications.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  The evidence received subsequent to the June 2000 rating 
decision is new and material and the claim of entitlement to 
service connection for an ear disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
and (c) (2009).

3.  The criteria for a disability rating in excess of 10 
percent for service-connected dyshidrotic eczema of the 
bilateral hands and feet have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).

4.  The criteria for an increased rating for the Veteran's 
service-connected reversible airway disease have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for an ear disorder is 
found to be reopened by way of the submission of new and 
material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to that 
issue.  

Regarding the Veteran's initial increased rating for 
reversible airway disease, a July 2006 rating decision 
granted the Veteran's service connection claim, therefore 
this claim is now substantiated.  As such, the Veteran's 
filing of an appeal as to this determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been substantiated; 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Thus, no further notice is required 
for the initial higher rating for reversible airway disease 
and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
Veteran's claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In general, for increased-compensation claims, section 
5103(a) requires, at a minimum, that the Secretary (1) notify 
the claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic Codes," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (holding that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life").

With respect to the Veteran's increased rating claim for 
dyshidrotic eczema, the Board finds that letters dated in 
July 2005 and March 2009 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The July 2005 letter notified the Veteran that he may submit 
evidence showing that his service-connected dyshidrotic 
eczema has increased in severity.  The RO informed the 
Veteran of the types of medical or lay evidence that he may 
submit.  Specifically, the Veteran was informed that evidence 
that may show an increase in severity might be a statement 
from his physician, containing physical and clinical 
findings, results of any laboratory tests or x-rays and the 
dates of examinations and tests.  He was also notified that 
he could provide statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner his disability has become worse.  
The March 2009 letter notified the Veteran that he could 
provide statements from his employer as to job performance, 
lost time or other information regarding how his condition 
affects his ability to work.  He was informed of his and VA's 
respective duties for obtaining evidence.  The March 2009 
letter also notified the Veteran of how VA determines 
disability ratings and effective dates. 

The July 2005 VCAA notice letter was sent to the Veteran 
prior to the July 2006 rating decision.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  The 
March 2009 notice letter was sent after the initial 
adjudication of the Veteran's claim.  The Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of the supplemental statement of the case 
issued in November 2009 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the Veteran for the Board to proceed to decide this appeal 
as the timing error did not affect the essential fairness of 
the adjudication.  Accordingly, the Board finds that VCAA 
letters dated in July 2005 and March 2009 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board finds that VCAA letters dated 
in July 2005 and March 2009 satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of his claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
private treatment records, VA treatment records and VA 
examinations dated in December 2005, May 2006, July 2007 and 
May 2009.

The Board notes that the VA examiners in December 2005 and 
May 2009 reviewed the Veteran's claims file and documented in 
detail the Veteran's symptoms of reversible airway disease 
and the effect those symptoms have on his occupational and 
daily functioning.  Accordingly, the Board has determined 
that the VA examinations conducted in December 2005 and May 
2009 are adequate for rating purposes.  See Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

Regarding the VA skin examinations conducted in May 2006, 
July 2007 and May 2009, the examiners documented in detail 
the Veteran's symptoms of dyshidrotic eczema.  In addition, 
as part of the evaluation, the examiners in July 2007 and May 
2009 reviewed the Veteran's claims file.  Unfortunately, at 
the time of the examinations, the Veteran did not have a 
flare-up of his skin condition.  See Ardison v. Brown, 6 Vet. 
App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) 
(the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks must be 
addressed).  Nonetheless, at the May 2006 and May 2009 VA 
examinations, the Veteran reported that he had not had any 
flare-ups in the past 12 months.  The Veteran also noted that 
he only has problems with dyshidrotic eczema when he wears 
latex or other rubber products.  The examiner in May 2006 
determined that this condition has been intermittent and 
nonprogressive and the examiner in July 2007 noted that the 
condition was stable.  Accordingly, the evidence of record is 
sufficient to adequately rate the Veteran's dyshidrotic 
eczema. 

Furthermore, the claims file contains the Veteran's 
statements in support of his claims. The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  New and Material Evidence

An unappealed rating decision dated in June 2000 denied the 
Veteran's claim of entitlement to service connection for left 
ear pain, post otitis media on the basis that there was no 
evidence that the treatment for otitis media in service was a 
chronic disability or left a permanent residual.  The 
relevant evidence of record at the time of June 2000 rating 
decision consisted of service treatment records for the 
period of active military service from May 1992 to February 
2000 and a VA examination dated in March 2000.  The Veteran 
did not file a substantive appeal to the September 2001 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  Competency of new evidence, however, is not 
presumed. 

Although the RO determined in the July 2006 rating decision 
that new and material evidence was presented to reopen the 
claim of ear pain post otitis media, this decision is not 
binding on the Board.  The Board must first decide whether 
the evidence received is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed, Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Consequently, the Board will adjudicate the 
question of whether new and material evidence has been 
received.

In August 2005, the Veteran filed another service connection 
claim for ear infections noting that he had several ear 
infections while on active duty and he has had five ear 
infections since returning from Iraq.  Evidence received 
since the June 2000 rating decision includes private 
treatment records dated from October 2004 to October 2006 and 
statements by the Veteran.  The private treatment records are 
considered new, because this evidence was not of record at 
the time of the June 2000 decision and it is not cumulative 
or redundant of previous evidence.  In addition, the evidence 
is material as the private treatment records document 
treatment for otitis media and serous fluid buildup in the 
ears.  Furthermore, a June 2005 private treatment record 
notes that the Veteran has scarring on the eardrums from past 
otitis media.  This is medical evidence that indicates the 
Veteran has had recurrent ear infections or residuals 
problems.  The Veteran also asserted that he has had 
continued problems with his left ear since the ear infection 
he had during active military service in 1998 and that he has 
monthly flare-ups that require ear drops.  Thus, the Board 
finds the new evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Such evidence is so significant that it must now 
be considered in order to decide fairly the merits of the 
claim.  Accordingly, the Veteran's claim of entitlement to 
service connection for an ear disorder, claimed as ear 
infections, is reopened.  38 C.F.R. § 3.156(a).

III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  38 
U.S.C.A. § 5107(b).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Dyshidrotic Eczema of the Bilateral Hands and Feet 

The Board observes that originally the RO combined the 
Veteran's service-connected dyshidrotic eczema of the 
bilateral hands and feet and his service-connected benign 
nodules of the knuckle pads for rating purposes.  However, 
during the course of the appeal, the RO rated the conditions 
under separate diagnostic codes.  As the Board finds that the 
manifestations of the Veteran's service-connected dyshidrotic 
eczema and benign nodules of the knuckle pads have separate 
and distinct symptoms, the Board concludes that it is 
appropriate to rate these disabilities of the skin 
separately.  

The Board notes that the applicable rating criteria for skin 
disorders, found at 38 C.F.R. § 4.118, were amended effective 
August 30, 2002 and again in October 2008.  See 67 Fed. Reg. 
49490-99 (July 31, 2002) and 73 Fed. Reg. 54708 (September 
23, 2008).  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  A 
claimant rated under a previous version of the criteria may 
request review under the most recent criteria.  In this case, 
the Veteran filed the increased rating claim in June 2005 and 
he has not specifically requested evaluation under the latest 
revised criteria.  Therefore, only the post-2002 and pre-
October 2008 version of the schedular criteria is applicable.

The Veteran's service-connected skin disorder is currently 
evaluated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 
7819-7806 (2008).  Hyphenated diagnostic codes are used when 
a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis of 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7819 provides 
that a benign neoplasm may be rated as dermatitis or eczema, 
whereas disfigurement of the head, face, or neck may be rated 
under Diagnostic Codes 7800 through 7805.  Under these codes, 
the assigned rating is dependent on location, extent, 
characteristics of disfigurement, or otherwise disabling 
manifestations.

Dermatitis or eczema is rated under Diagnostic Code 7806.  In 
this case, the Veteran should be rated only under Diagnostic 
Code 7806 for eczema, because that is the disability for 
which the Veteran is service-connected.  Under Diagnostic 
Code 7806, a 10 percent rating is warranted where the 
evidence shows exposure to at least 5 percent, but less than 
20 percent, of the entire body or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or the need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  A 30 percent rating is 
warranted for dermatitis or eczema that is 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12 
months.  A maximum rating of 60 percent is warranted for 
dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The skin disability may 
also be rated as scars under Diagnostic Codes 7801-7805, 
depending on the predominant disability. 

A VA examination dated in May 2006 reveals that the Veteran 
reported that he was treated for dyshidrotic eczema with 
topical creams in service.  It has been an intermittent and 
nonprogressive problem.  The Veteran indicated that it was 
determined that the dyshidrotic eczema was caused by exposure 
to latex gloves.  His symptoms consist of itching.  He 
reported that he had no treatment for the condition in the 
past year or currently and his main treatment is to avoid 
offending products.  The examiner noted that the Veteran has 
not had any systemic reactions from his dyshidrotic eczema.  
Physical examination revealed no obvious rashes other than 
one small patch of dry tiny macules on the hypothenar 
eminence of the right hand.  Examination of the feet revealed 
no evidence of rash.  The examiner determined that the 
dyshidrotic eczema of the right hand involved less than 1 
percent of total body surface area and less than 1 percent of 
total exposed body surface area.  

 The Veteran was provided with another VA examination for 
skin diseases in July 2007.  The examiner determined that the 
condition was stable and he was not using medication for the 
disability.  

A VA examination conducted in May 2009 shows that the Veteran 
reported that if he avoids neoprene or latex he does not get 
dermatitis.  He had a small amount of vesicles without 
contact.  At the time of the examination, the Veteran was not 
using any prescription medication for his dermatitis.  He had 
used steroid cream in the past.  Physical examination of the 
hands revealed no dermatitis. There was a two to three area 
of thin scaling on the sides of fingers.  Evaluation of the 
feet revealed no dermatitis or scaling.  There was an area of 
lichenification on the lateral left ankle, 2-3 cm, which are 
secondary to pressure and not a service-connected condition.  
The examiner determined that less .5 percent of the body 
surface area was involved in exposed areas and 0 percent of 
body surface area involved in unexposed areas.  

Based on the foregoing, the evidence of record shows that the 
Veteran's service-connected dyshidrotic eczema of the 
bilateral hands and feet were not characterized as affecting 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected.  In addition, the Veteran's skin 
disability had not been treated with systemic therapy such as 
corticosteroids other immunosuppressant drugs required for a 
total duration of six weeks or more, but not constantly 
during a 12-month period.  Accordingly, the Board concludes 
that the Veteran's service-connected dyshidrotic eczema of 
the bilateral hands and feet to include benign nodules 
affecting the knuckle pads does not more closely approximate 
the next higher disability rating of 30 percent under 
Diagnostic Code 7806.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that 38 C.F.R. § 4.118, Diagnostic Code 7806 
expressly applies to eczema, including dyshidrotic eczema.  
However, this diagnostic code indicates that such 
disabilities could also be rated as disfigurement of the 
head, face or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801 to 7805), depending on the predominant disability.  
There is no indication that the Veteran's dyshidrotic eczema 
involves his head, face or neck, nor is there any evidence of 
scarring because of this skin disability.  As such, 
Diagnostic Code 7806 is for application, and the diagnostic 
criteria contained in this diagnostic code have already been 
applied.  There is no competent evidence of any 
symptomatology or functional impairment, which might be more 
appropriately rated according to other diagnostic criteria.  
As such, the Board is satisfied that all potentially 
applicable diagnostic codes have been considered.  

The Board has considered whether staged ratings are 
appropriate in this case.  The competent medical evidence of 
record shows that the symptoms of dyshidrotic eczema of the 
hands and feet have not fluctuated materially during the 
course of this appeal.  As such, a staged rating is not 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected dyshidrotic eczema of the bilateral 
hands and feet is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's dyshidrotic 
eczema of the bilateral hands and feet with the established 
criteria found in the rating schedule for eczema or 
dermatitis shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
The evidence does not indicate that his dyshidrotic eczema of 
the bilateral hands and feet has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the veteran's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, the Board finds that 
the preponderance of the evidence is against the claim and an 
assignment of a rating in excess of 10 percent for service-
connected dyshidrotic is not warranted.  38 C.F.R. § 3.102 
(2009).




Reversible Airway Disease

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran's reversible airway disease is currently 
evaluated under 38 C.F.R. § 4.91, Diagnostic Code 6602, which 
pertains to bronchial asthma.  Under Diagnostic Code 6602, a 
30 percent evaluation is warranted for bronchial asthma for 
the following:  FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation requires FEV-1 of 40 to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2009).

During the pendency of this appeal, the RO increased the 
disability rating assigned to the Veteran's service-connected 
reversible airway disease from 30 percent to 60 percent 
between December 29, 2006 and February 1, 2010 and then 
decreased the Veteran's disability rating to 30 percent as of 
February 1, 2010.  The Board has considered whether the 
Veteran is entitled to a higher disability rating under all 
three stages of this appeal.  Additionally, the Board has 
considered whether additional staging is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
evidence of record and that there is no competent evidence 
that the Veteran's service-connected disability underwent 
further increases in severity during this appeal sufficient 
to warrant additional staged ratings.

A private treatment record dated in May 2005 reveals that the 
Veteran's FEV-1 was 88 percent predicted and his FEV-1/FVC 
was 79 percent.  The Board observes that a private treatment 
record dated in July 2005 shows that the Veteran was 
prescribed Advair 100/50, one puff two times per day and a 
private treatment record dated in July 2006 reveals that the 
prescription was increased to 250/50, one puff twice per day.  
An August 2006 private treatment record notes that the 
Veteran had been prescribed with Advair 500/50, one puff 
twice per day. 

The Veteran underwent a VA examination in December 2005.  He 
reported that his current medications include Albuterol MDI 
inhaler used as needed.  He also takes Singulair and Allegra 
as directed.  The Veteran continues to have symptoms of 
asthma at times, which are worse in cold and damp weather.  
In the spring, he also has problems with airborne allergens.  
He has not been to an emergency room in the past year for any 
pulmonary complaints.  The Veteran stated that he did not use 
Albuterol on a daily basis, but he would take it before 
bicycling or exercising, which allows him to complete his 
bicycle rides.  On cold, damp mornings, he uses Albuterol 
when he wakes up.  Sometimes he will awaken at night with 
tightness in the chest and take Albuterol.  The Veteran has 
not had to go to the emergency room for inhaled or injected 
medicine in the past year due to his lungs.  He reported that 
he does not experience dyspnea on exertion except when he is 
coughing, exercising vigorously or in the event that he had 
forgotten to take his prophylactic medication.  Ordinarily, 
walking, lifting, carrying or climbing stairs does not cause 
shortness of breath.  The Veteran was provided with a 
pulmonary function test in January 2006.  PEV-1 was 89 
percent predicted and FEV-1/FVC was 87 percent.  

The Board notes that in the December 2006 substantive appeal, 
the Veteran asserted that he had been prescribed Advair, 
which is an anti-inflammatory corticosteroid and he has taken 
this medication since July 2005.  He noted that now he takes 
the highest dosage of Advair (500/50) daily.  This new 
dosage, taken since August 30, 2006, has significantly 
reduced his usage of the Albuterol inhaler or the in-home 
nebulizer.  

A VA pulmonary function test dated in July 2007 reveals PEV-1 
was 87 percent predicted and PEV-1/FVC was 78 percent.  A 
November 2007 VA pulmonary function test shows that pre-
bronchodilator PEV-1 was 97 percent predicted and FEV-1/FVC 
was 82 percent. 

The Veteran was provided with another VA examination in May 
2009.  The examiner noted that the Veteran's medications at 
the time of the examination were Mometasone inhaled cortical 
steroid two puffs orally twice a day, Foradil long acting 
bronchodilator one capsule inhaled orally twice per day, 
Flonase nasal steroid spray one spray in each nostril every 
morning, Singulair 10 mg one tablet orally at bedtime, 
Albuterol metered dose inhaler two puffs four time a day as 
needed (the Veteran actually uses this inhaler twice a day on 
average).  He also has a nebulizer for use at home with the 
Albuterol and he stated that he generally uses the nebulizer 
once a week at baseline.  The Veteran reported that he still 
wakes up wheezing at times, especially if he has slept with 
the window open during seasons when the air has become cold 
or the pollen count is high.  He has had no severe asthma 
attacks requiring emergency room visits in the past few 
years.  The examiner noted that he has not required any oral 
systemic cortical steroid medications to be prescribed or 
used since the last examination.  He has had no periods of 
incapacitation due to his asthma since the last examination. 
The examiner noted that there was no evidence of core 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension on examination.    

Based on the evidence of record, the most pertinent of which 
was discussed above, the Veteran's service-connected 
restrictive airway disease does not more closely approximate 
a FEV-1 of 40 to 50 percent predicted value or FEV-1/FVC of 
40 to 55 percent at any time during the appeal period.  In 
addition, the evidence of record does not show that the 
Veteran's FEV-1 was less than 40 percent predicted, FEV-1/FVC 
was less than 40 percent or he required daily use of systemic 
high dose corticosteroids or immuno-suppressive medications 
at any time during to appeal period.  In this regard, the 
Board recognizes that throughout the entire appeals period, 
the Veteran was prescribed daily corticosteroid inhalers, 
Advair and Mometasone, for his restrictive airway disease.  
While the Veteran has been prescribed corticosteroids for 
daily use, Diagnostic Code 6602 clearly makes a distinction 
between the use of systemic corticosteroids, described as 
oral or parenatal, and the intermittent or daily use of 
inhaled corticosteroids.  The VA examiner in June 2009 
specifically noted that the Veteran's restrictive airway 
disease had not required any oral systemic cortical steroid 
medications to be prescribed or used since the last VA 
examination.  Pursuant to Diagnostic Code 6602, the use of 
inhalational anti-inflammatory or corticosteroid medication 
is not one of the criteria for a 60 percent or 100 percent 
disability rating.  Furthermore, the evidence of record shows 
that the Veteran's reversible airway disease does not require 
at least monthly visits to a physician for required care of 
exacerbations or more than one attack per week with episodes 
of respiratory failure.  Accordingly, the Veteran's service-
connected reversible airway disease more closely approximates 
a 30 percent disability rating prior to December 29, 2006, a 
60 percent disability rating from December 29, 2009 to 
February 1, 2010 and a 30 percent disability rating as of 
February 1, 2010.

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular rating, the Board 
finds that the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected reversible airway disease is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's reversible airway disease 
with the established criteria found in the rating schedule 
for bronchial asthma shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board has determined that the evidence 
does not indicate that his restrictive airway disease has 
caused marked interference with employment that is not 
already contemplated in disability rating.  In addition, the 
evidence shows that the Veteran's service-connected 
respiratory disorder has not necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

In determining whether a higher rating is warranted for a 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In this case, 
the preponderance of the evidence is against an increased 
rating for service-connected reversible airway disease.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an ear disorder is 
reopened and the appeal is granted to that extent only.

Entitlement to a disability rating in excess of 10 percent 
for service-connected dyshidrotic eczema of the bilateral 
hands and feet is denied.  

Entitlement to an initial increased rating for service-
connected reversible airway disease, evaluated as 30 percent 
disabling prior to December 29, 2006, 60 percent disabling 
from December 29, 2006 to February 1, 2010 and 30 percent 
disabling as of February 1, 2010 is denied.  


REMAND

Unfortunately, after a review of the record, the Board has 
determined that further development is necessary before 
adjudication of the remaining issues on appeal.

When the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1) (2009).  Further, when 
evidence is received prior to the transfer of a case to the 
Board, a supplemental statement of the case must be furnished 
to the Veteran, and his or her representative, if any, as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2009).

In this case, the last supplemental statement of the case 
with respect to the claim of an increased rating for benign 
nodules of the knuckle pads was issued in October 2007.  
Additional information, in the form of VA treatment records 
and a VA examination for skin disorders dated in May 2009 
have been associated with the claims folder since the last 
supplemental statement of the case.  The Board notes that 
this information specifically addresses the Veteran's benign 
nodules of the knuckle pads.  The record contains a 
supplemental statement of the case dated in November 2008; 
however, it did not address the issue of benign nodules of 
the knuckle pads.  Therefore, the claim of entitlement to an 
increased rating for benign nodules of the knuckle pads must 
be returned for consideration of the additional evidence and 
issuance of a supplemental statement of the case.

The Veteran contends that he has recurrent ear infections 
that are related to his active military service.  VA has a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  39 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of record 
reveals that during the appeal period the Veteran has been 
treated for otitis media and serous fluid buildup in the 
ears.  The Veteran's service treatment records reveal that 
the Veteran sought treatment for a left earache in June 1998 
and he was diagnosed with acute otitis media of the left ear.  
Another June 1998 treatment record diagnosed the Veteran with 
otitis externa.  In December 1999, the Veteran reported that 
after the ear infection of the left ear in 1998, he still had 
sharp pain in the left ear with discharge.  A private 
treatment record dated in October 2004 also reveals that the 
Veteran was treated for otitis media of the left ear during 
his second tour of active duty.  Furthermore, the Veteran 
contends that he has had problems with his ears since 
military service, with monthly flare-ups that require 
eardrops.  Based on the foregoing, the Board concludes that a 
VA medical examination and opinion is necessary in order to 
decide the Veteran's service connection claim for an ear 
disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the identity 
and etiology of any chronic ear 
disease or disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether recurrent otitis media or any 
other ear disease or disorder found on 
examination is at least as likely as 
not (i.e., a fifty percent or greater 
probability) etiologically related to 
the Veteran's active military service 
to include treatment for otitis media.  
The examiner should provide a complete 
rationale for all conclusions reached.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for an ear disease and 
entitlement to an increased rating for 
Dupuytren's disease to include 
excisions of benign nodules of the 
knuckle pads, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


